     Case 2:18-cv-02081-TLN-KJN Document 89-2 Filed 09/03/19 Page 1 of 3


              NOTICE: CLASS ACTION SETTLEMENT
                      Sacramento County Jail

      Mays v. County of Sacramento, E.D. Cal. No. 2:18-at-02081-TLN-KJN

A proposed settlement has been reached in a federal civil rights class action lawsuit
regarding certain conditions in the Sacramento County Jails (“the Jails”). The
Mays v. Sacramento class action lawsuit claims that people in the Jails are subject
to conditions that violate the Eighth and Fourteenth Amendments to the United
States Constitution and that the Jails do not comply with the Americans with
Disabilities Act (ADA).

The lawyers for people incarcerated in the Jails are the Prison Law Office and
Disability Rights California.

The Court has preliminarily approved the settlement of this matter. This notice
explains the proposed settlement, how you can see it, and how you can tell the
court whether you think it is fair.

The terms of the settlement agreement are described in a document called the
Consent Decree. The Consent Decree includes a document called the “Remedial
Plan.” The Remedial Plan explains what the County has agreed to do to fix the
issues described in the lawsuit. The Consent Decree and Remedial Plan will be
available to read in your housing unit. You can also ask for a copy of the Consent
Decree and Remedial Plan by using an Inmate Request Form.

Key terms of the settlement agreement include the following:

 1. The County will be required to:
         a) Make sure that people in the Jails get adequate medical and mental
            health care;
         b) Provide reasonable accommodations to people with disabilities and
            ensure that they have access to programs and services in the Jails;
         c) Take measures to prevent suicide in the Jails;
         d) Consider mental health and other disability issues in the Jails’
            disciplinary and use of force practices; and
         e) Limit the use and duration of solitary confinement.
     Case 2:18-cv-02081-TLN-KJN Document 89-2 Filed 09/03/19 Page 2 of 3


 2. The Prison Law Office, Disability Rights California, and court-approved
    experts will monitor the County’s compliance with the settlement agreement.

 3. The parties can bring any disputes about whether the County is complying
    with the settlement agreement back to the Court.

This case seeks changes to the way that County operates the Jails. This case does
not seek money damages for the class and none will be awarded. This means that
no individual will receive any financial benefit.

The settlement does not affect your ability to sue for money damages or to petition
for a writ of habeas corpus.

The attorneys who brought the class action will ask the Court to have the County
pay for their attorneys’ fees and expenses. The parties have agreed that Plaintiffs’
attorneys will seek $2.1 million for their work to this point and up to $250,000 per
year to monitor compliance with the Consent Decree. You can read Plaintiffs’
counsel’s motion for fees by filling out an Inmate Request Form and asking to see
it. will not seek more than $3 million in fees and expenses. The Court will decide
the amount of these fees and expenses.

If you have any questions about the settlement, you can write to:
       Prison Law Office              Disability Rights California
       General Delivery               Attn: Sacramento Jail Class Action Team
       San Quentin, CA 94964          1831 K Street
                                      Sacramento, CA 95811

The Court will hold a hearing on the fairness of the settlement at 11:00 a.m. on
December 5, 2019 at Courtroom #25, at the United States District Court for the
Eastern District of California, Sacramento Division, 501 I Street, Sacramento, CA
95814.
on _______at __________.

People incarcerated in the Jails can write to the federal court about whether the
settlement is fair. The County will provide all people incarcerated in the Jails with
a cost-free way to write to the Court. The federal court will consider those written
comments when deciding whether to approve the settlement. Comments regarding
the fairness of the settlement must include at the top of the first page the case name
(Mays v. Sacramento County) and the case number (E.D. Cal No. 2:18-at-02081-
    Case 2:18-cv-02081-TLN-KJN Document 89-2 Filed 09/03/19 Page 3 of 3


TLN-KJN). Comments must be received postmarked by October 11,
2019______________ and must be sent to the following address:

     Clerk of the Court
     United States District Court
     501 I Street
     Sacramento, CA 95814
